UNITED STATES DISTRICT COURT                                       CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                       MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                            DATE: 1/6/21
        U.S. MAGISTRATE JUDGE                                      TIME: 11:30 am

CASE: CV 19-4666 (JMA) Hice v. Lemon

TYPE OF CONFERENCE: STATUS                                 FTR:

APPEARANCES:
     For Plaintiff:   Adrienne Levy

       For Defendant: Caroline Polisi


THE FOLLOWING RULINGS WERE MADE:
☒    Other: Status conference held. Defendant’s motion to compel, DE [50], is granted in
     part and denied in part as follows. Plaintiff will produce all responsive social media
     posts, public and private, on or before January 15, 2021. Plaintiff’s counsel is reminded
     of her obligation to oversee the production to make sure that everything from all of
     Plaintiff’s social media accounts is produced. The motion to provide further damages
     calculations consistent with Rule 26 is denied. Defendant’s application for a Rule 35
     examination of Plaintiff is granted as is the ability to identify Mark Mills, M.D. as an
     expert witness. Plaintiff’s treating therapist disclosures and Defendant’s expert
     disclosure will be served on or before February 15, 2021. The motion for production of a
     privilege log is denied based on Plaintiff’s representation that no documents have been
     withheld on the basis of privilege. Finally, the parties will letter brief the issue of
     production of witness statements obtained by Defendant consistent with the Court’s
     bundle rule. The letters will be filed on or before February 12, 2021.

       At the next conference the parties will be prepared to address all remaining outstanding
       discovery and schedule for completion.

COURT APPEARANCES:
The following conference(s) will be held via the Court’s AT&T Conference line:

          2/16/21 at 2:00 pm               : Status conference

The parties should dial 1-877-336-1829 and enter access code 3002871# at the prompt

                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
